DETAILED ACTION
This is in response to the application filed on 09/30/2020 in which claims 1-20 are preserved for examination; of which claims 1, 8, and 15 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter of “receiving, at the client device, an input indicating a change in storage location for a particular content item in the set of content items; and providing, at the client device, an updated preview of the storage space utilization of the set of content items based on the change” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification describes updating preview of the storage space utilization based on synchronization of content items. However, the specification fails to describe the feature of updating preview of the storage space utilization based on change in storage location for a content item which is not necessarily the same as synchronization of the content item. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, and 15,
the limitations of “receiving, at the client device, an input indicating a change in 
storage location for a particular content item in the set of content items; and providing, at the client device, an updated preview of the storage space utilization of the set of content items based on the change” render the claims indefinite. Said limitation is inconsistent with the specification of current invention. As it was explained above, the specification fails to describes said limitation. It is not clear how the invention executes the feature of updating preview of the storage space utilization based on change in storage location for a content item. The metes and bounds of the claims are not clear.
Regarding claims 2-7, 9-14, and 16-20,
said claims dependent on the rejected claims 1, 8, and 15 and inherit the same deficiency. Therefore, the claims 2-7, 9-14, and 16-20 are rejected for the same reason set forth in rejections of claims 1, 8, and 15.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorman et al., US 2005/0131959 (Thorman, hereafater).
Regarding claim 1,
Thorman discloses a method comprising: 
causing display of a graphical user interface providing a preview of storage space utilization of a set of content items associated with a user account of a content management system, the set of content items including a first subset of content items stored locally on a client device of the user account and synchronized with the content management system and a second subset of content items that is not stored locally on the client device of the user account and is synchronized with the content management system, the preview of storage space utilization identifying local storage space associated with the first subset of content items and remote storage space associated with the second subset of content items (See Thorman: at least Fig. 1, Fig. 5, Fig. 8-9, para 4, 26, and 31, a GUI displaying a file browser with a set of files including a first set files stored locally in a client device (Macintosh HD 110) and a second set of the files stored remotely (Feyman 105). The files are synchronized in the system. The GUI provides a preview of storage space utilization identifying local or remote storage space (i.e. file size) associated with each file/directory of local/remote storages); 
receiving, at the client device, an input indicating a change in storage location for a particular content item in the set of content items (See Thorman: at least Fig. 7, para 9 and 27-28, receiving at GUI of the device a drag and drop request to move a file); and 
providing, at the client device, an updated preview of the storage space utilization of the set of content items based on the change (See Thorman: at least Fig. 7, para 9 and 27-28, moving the file from one location to another causes an update to storage sizes of directories in receiving location).  
Regarding claim 3,
Thorman discloses receiving, at the client device, a second input indicating a second change in storage location for a second content item in the set of content items; and refreshing, at the client device, the updated preview of the storage space utilization of the set of content items based on the second change (See Thorman: at least Fig. 7, para 9 and 27-28, the user could execute a second drag and drop operation with another file and the GUI and preview of files and sizes would be updated accordingly).   
Regarding claim 5,
Thorman discloses wherein the preview of storage space utilization of the set of content items is calculated at least in part by a tree data structure comprising a plurality of nodes representing the content items and identifying storage utilization values associated with the content items (See Thorman: at least Fig. 1, Fig. 5, Fig. 8-9, para 4, 26, and 31, the GUI includes a tree/hierarchical structure of the files and directories as nodes with associated data sizes).  
Regarding claim 6,
Thorman discloses wherein the storage utilization values comprise a first set of storage utilization values indicating respective data sizes of the first subset of content items and a second set of storage utilization values indicating respective data sizes of the second subset of content items (See Thorman: at least Fig. 1, Fig. 5, Fig. 8-9, para 4, 26, and 31).    
Regarding claims 8, 10, and 12-13,
the scopes of the claims are substantially the same as claims 1, 3 and 5-6, 
respectively, and are rejected on the same basis as set forth for the rejections of claims 1, 3, and 5-6, respectively.
Regarding claims 15, 17, and 19-20,
the scopes of the claims are substantially the same as claims 1, 3 and 5-6, respectively, and are rejected on the same basis as set forth for the rejections of claims 1, 3, and 5-6, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thorman et al., US 2005/0131959 in view of Smith, US 2013/0138608.
Regarding claim 2,
Although, Thorman discloses updating a preview and implementing change in storage location of a particular file, Thorman does not expressly teach receiving a commit selection at the updated preview, the commit selection implementing the change in storage location for the particular content item.  
On the other hand, Smith discloses a user selects/clicks an “update” button causes the system to receive a commit selection and implementing the synchronization changes in storage location for a data object (See Smith: at least Fig. 10C, Fig. 11C, and para 97).
Thorman and Smith are from the same field of endeavor of synchronization. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Thorman with Smith’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by allowing a user to select the files for updates and execute or commit the changes upon selection of the update button.
Regarding claim 4,
Although, Thorman discloses updating/refreshing the preview and implementing change in storage location of files, Thorman does not expressly teach receiving a commit selection at the refreshed preview, the commit selection implementing an aggregated change, including the change in storage location for the 52085118-667818_P1138USC1 particular content item and the second change in storage location for the second content item.    
On the other hand, Smith discloses a user selects/clicks an “update” button causes the system to receive a commit selection and implementing the synchronization changes in storage location for multiple data objects (See Smith: at least Fig. 10C, Fig. 11C, and para 97). 
Thorman and Smith are from the same field of endeavor of synchronization. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Thorman with Smith’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by allowing a user to select the files for updates and execute or commit the changes upon selection of the update button.
Regarding claims 9 and 11,
the scopes of the claims are substantially the same as claims 2 and 4, respectively, and are rejected on the same basis as set forth for the rejections of claims 
2 and 4, respectively.
Regarding claims 16 and 18,
the scopes of the claims are substantially the same as claims 2 and 4, 
respectively, and are rejected on the same basis as set forth for the rejections of claims 2 and 4, respectively.

		
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thorman et al., US 2005/0131959 in view of Guillou et al., US 2011/0307795 (Guillou, hereafter).
Regarding claim 7,
Although, Thorman discloses updating a preview and implementing change in storage location of a particular file, Thorman does not expressly teach dynamically updating a visual indication that displays a storage ratio between local storage space utilization and a total amount of storage space utilization of the set of content items at the content management system.  
On the other hand, Guillou discloses dynamically changing/updating a visual indication of a storage percentage of a local storage size and total amount of storage (e.g. 14%) (See Guillou: at least Fig. 2A-3A, and para 47-48 and 52-59). 
Thorman and Smith are from the same field of endeavor of storage management. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Thorman with Guillou’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to provide the user of the client device with indication of amount the local storage used/available in order to help the user to transfer data objects to another (e.g. remote) storage location.
Regarding claim 14,
the scope of the claim is substantially the same as claim 7, and is rejected on the same basis as set forth for the rejection of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Madanapalli et al., US 2016/0292193 disclosing attaching user storage to a central storage management system when the central storage management system receives a request to attach a cloud-based user storage thereto. The central storage management system accesses the cloud-based user storage and determines a set of objects stored therein. For each object in the set of objects, the storage management system stores corresponding metadata therein.
Okun et al., US 2016/0371297 disclosing a facility that persistently maintains metrics on directories at different levels within a tree of a filesystem. The facility hierarchically aggregates attributes of files contained by directories and stores them as metric values in each directory within a tree. The stored values represent summed or otherwise aggregated data from the descendant directories and files. 
Yanagihara et al., US 2017/0357388 disclosing detecting a management input indicative of a request to manage data stored at the direction of the device at a storage location with a limited available storage capacity, and in response, displaying a data storage management user interface that includes a plurality of data storage management affordances.
Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162  
07/01/2022